SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 December 21, 2007 (Date of earliest event reported) Farmers & Merchants Bancorp (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000 – 26099 94-3327828 (Commission File Number) (IRS Employer Identification No.) 111 West Pine Street, Lodi, California 95240 (Address of principal executive offices)(Zip Code) (209) 367-2300 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changes since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(C)) Item 8.01 Other Events On December 21, 2007, Farmers &
